Citation Nr: 1514329	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-09 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent from April 7, 2004, to October 31, 2005, and greater than 20 percent effective February 1, 2006, for degenerative arthritis of the right knee, status post partial lateral meniscectomy. 

2.  Entitlement to an effective date earlier than December 31, 2003, for the grant of service connection for right knee arthritis, to include on the basis of clear and unmistakable error (CUE) in an April 12, 1993, rating decision.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.
 
4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.  

5.  Entitlement to service connection for callouses of the bilateral feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to February 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and subsequent rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested hearings before a hearing officer at the RO and before a Veterans Law Judge (VLJ).  He was sent a June 2012 letter providing him an opportunity to reschedule an RO hearing and schedule various types of hearings before a VLJ.  He opted for a videoconference hearing before a VLJ.  In a June 2013 statement, the Veteran requested that his previous request for a videoconference hearing before a VLJ be withdrawn and directed that his claim be sent to the Board.  See 38 C.F.R. § 20.704 (2014).

In April 2014, the Board issued a decision in this case.  In relevant part, the Board denied entitlement to an increased initial rating the right knee disability based on limitation of flexion, entitlement to earlier effective date for the grant of service connection for right knee arthritis to include on the basis of CUE in an April 12, 1993 rating decision, and denied reopening the Veteran's claim of entitlement to service connection for pes planus.  In this same decision, the Board remanded the claims of entitlement to an increased rating for pseudofolliculitis barbae and entitlement to service connection a low back disability to the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  

In a May 2014 rating decision, the AOJ found CUE in a September 2004 rating decision and awarded the Veteran an earlier effective date of December 31, 2003, for the grant of service connection for right knee arthritis.  Because the Veteran asserts that he is entitled to service connection for right knee arthritis effective February 1993, the May 2014 rating decision is not a full grant of benefits sought on appeal.  Therefore, this issue remains on appeal.  

The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In this JMR, the Veteran abandoned any appeal concerning determinations made in the April 2014 Board decision in which the Board granted a separate 10 percent disability rating for right knee limitation of extension and denied a rating in excess of 10 percent for right knee instability.  

The Board also notes that service connection for bilateral pes planus was denied in an unappealed September 2004 rating decision.  In December 2004, the Veteran submitted a claim of entitlement to service connection for callouses on his bilateral feet.  Subsequent rating decisions characterized this claim as one for new and material evidence to reopen the previously denied claim of pes planus.  As the Veteran's claim for callouses on his bilateral feet are based on separate and distinct diagnoses for which service connection was not denied previously, the Board finds that the claim for service connection for callouses is not the same as his previous claim for bilateral pes planus,  Therefore, this is subject to de novo review.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence).

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), depression, myocardial infarction, hypertension, sinusitis, and rhinitis have been raised by the record but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Finally, the issues of entitlement to an increased rating for pseudofolliculitis barbae, and entitlement to service connection a low back disability and callouses of the right and left feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  From April 7, 2004, to October 31, 2005, the evidence does not demonstrate right knee flexion limited to 45 degrees.   

2.  From February 1, 2006, the evidence does not demonstrate right knee flexion limited to 30 degrees. 

3.  The Veteran has a torn meniscus of the right knee but there is no indication that he suffered from dislocation of the meniscus.  

4.  The RO received the Veteran's original claim for entitlement to service connection for right knee arthritis on February 19, 1993. 

5.  In an April 12, 1993, rating decision, the RO denied the Veteran's claim of service connection for a right knee condition; this decision was not appealed and became final.
 
6.  On December 31, 2003, and on April 7, 2004, the RO received petitions to reopen his claim for service connection for a right knee disability. 

7.  In a September 2004 rating decision, the RO granted service connection for right knee arthritis effective April 7, 2004, the date the claim was received.

8.  In a May 2014 rating decision, the RO found CUE in the September 2004 rating decision and assigned an effective date of December 31, 2003, for the grant of service connection for right knee arthritis.  
 
9.  There is no communication from the Veteran dated between April 13, 1993, and December 31, 2003, which constitutes a formal or an informal claim to reopen the previously denied service connection claim for a right knee disability. 

10.  The record does not establish that the correct facts, as they were known at the time of unappealed rating decision in April 1993 rating decision were not before VA or VA incorrectly applied the statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent from April 7, 2004, to October 31, 2005, and greater than 20 percent from February 1, 2006, for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs (DCs) 5010, 5258, 5259, 5260 (2014).
 
2.  The criteria for an effective date prior to December 31, 2003, for the grant of service connection for right knee arthritis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014). 

3.  The April 12, 1993, rating decision, which denied service connection for a right knee condition, did not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

No notice regarding the increased rating and earlier effective date claims is required as they involve "downstream" issues, as the initial claims for service connection were granted in the rating decision on appeal, and the appellant disagrees with the evaluations assigned.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In addition, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  No additional development could alter the evidentiary or procedural posture of this case. 

Notice under 38 U.S.C.A. § 5103(a) is not applicable to the CUE issue.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Baldwin v. Principi, 15 Vet. App. 302 (2001).  The general underpinning for the holding is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Furthermore, general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Higher Initial Ratings for a Right Knee Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding (the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes) is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In this case, the Board notes the Veteran is in receipt of service connection for right knee degenerative changes, status post partial lateral meniscectomy and chondroplasty, a separate rating for instability of the right knee, and a separate rating for limitation of extension of the right knee.  The Veteran was assigned a temporary total rating from November 1, 2005, to January 31, 2006, for convalescence relating to right knee surgery.  In the December 2014 JMR, the Veteran's attorney specifically stated that the Veteran was abandoning his claims concerning the extension of this convalescence period as well as entitlement to increased ratings for instability and limitation of extension of the right knee.  

As such, the Board analysis below will focus solely on the application of entitlement to an increased initial rating for degenerative arthritis of the right knee, status post partial lateral meniscectomy (right knee arthritis), rated 10 percent disabling from April 7, 2004, to October 31, 2005, and 20 percent disabling as of February 1, 2006.  The Veteran's right knee disability is rated pursuant to DC 5010-5260.  The knee can be rated under DCs 5256, 5257, 5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  The RO already has assigned separate ratings for right knee instability, degenerative arthritis of the right knee, and limitations of extension of the right knee, under DCs 5257, 5010, and 5261, respectively. 

An April 2004 VA treatment note indicted bilateral knee pain with full motion, bilaterally.

A private treatment note dated in May 2004 noted bilateral knee pain and normal left knee range of motion.  However, no ligamentous instability was found. 

A fee basis examination conducted in February 2005 noted right knee flexion to 100 degrees, with pain at 100 degrees; and, extension was to 0 degrees (normal), with pain at 0 degrees.  The examiner stated that the right knee was additionally limited by repetitive use, pain fatigue, weakness, lack of endurance, incoordination, and fatigue; but the examiner did not give any measurements.  McMurray's and Drawer tests were within normal limits.

Reports from Atlanta Sports Medicine show that the Veteran was seen in June 2005 following an on the job injury and was ultimately found to have a complex tear of lateral meniscus right knee.  Right knee range of motion was from 0 to 120 degrees and there was no instability.  

A fee basis examination conducted in September 2005 noted right knee flexion to 105 degrees, with pain at 105 degrees; and, extension was to 0 degrees (normal).  McMurray's and Drawer tests were abnormal with slight instability.  The examiner stated that an opinion regarding the amount of additional limitation of motion due to pain, fatigue, weakness, lack of endurance, and incoordination could not be rendered without resorting to speculation.  

The Veteran underwent a chondroplasty and partial lateral meniscectomy of the right knee, at St. Joseph's on November 1, 2005.  A follow-up report from November 10, 2005 shows that there was no pain on passive motion and motor exam was intact.  The Veteran was advised to bear weight as tolerated and to return for follow-up in 3 to 4 weeks.  However, the Veteran was unable to return to work at that time.  The next follow-up was on January 9, 2006, at which time there was full range of motion with no pain on motion.  Sensory and motor exams were normal.  The Veteran was released to full weight-bearing and full range of motion, but the report indicated that the Veteran was unable to return to work on that date. 

The Veteran had a maximum 100 percent rating from November 1, 2005, to January 31, 2006, and therefore, consideration of an increased rating is not necessary during this period. 

A psychical examination conducted on May 2006, showed no swelling of the knees.  Flexion was to 135 degrees and extension was to 0 degrees.  There was no ligament laxity of either knee.  There was crepitus of left knee.  There was some right quadriceps atrophy and motor exam on right was 4/5. 

A VA examination in June 2006 found edema and tenderness of right knee as well as some effusion.  Flexion of right knee was to 90 degrees, with pain at 80 degrees, and extension to 0 degrees.  There was pain after repetitive use, but no fatigue, weakness, lack of endurance or incoordination.  The medial and lateral collateral ligaments stability tests showed slight instability.  The anterior and posterior cruciate ligaments, and medial and lateral meniscus tests were normal.  

A private examination was conducted in October 2006.  Right knee flexion was to 125 degrees.  All ligament tests were normal. 

A VA examination was conducted in September 2012 and an addendum was prepared later that month.  The right knee demonstrated small effusion and extreme crepitus during motion.  The Veteran used a brace on his right knee.  Flexion of right knee was to 110 degrees, with pain at 100 degrees, and extension to 10 degrees, with no evidence of painful motion.  After repetitive motion, flexion of right knee was to 100 degrees, and extension to 10 degrees.  Deformity of the right knee was also noted.  Knee muscle strength was 5/5 and his right knee ligament tests were normal.  It was also noted that the Veteran's previous right knee surgeries resulted in pain and stiffness. 

In this case, the Veteran's bilateral knee arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with X-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

The Rating Schedule provides compensable ratings for limitation of flexion of the leg when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, DC 5260.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to an initial rating greater than 10 percent from April 7, 2004, to October 31, 2005, and greater than 20 percent from February 1, 2006, for right knee arthritis.  None of the evidence of record show that the Veteran has manifested compensable loss of flexion throughout the appeal period even considering functional loss due to pain, weakness, excess fatigability, or incoordination.  At worst, the Veteran's flexion was noted to be 90 degrees, with pain at 80 degrees (as seen on VA examination in June 2006).  Therefore, increased ratings are not warranted for limitation of flexion for either period on appeal.  

The Board also finds that the Veteran is not entitled to ratings under DCs 5258 or 5259 concerning dislocated semilunar cartilage and symptomatic removal of semilunar cartilage respectively.  A claimant is entitled to 20 percent rating under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and is entitled to a 10 percent rating under DC 5259 for symptomatic removal of semilunar cartilage.  First, with regard to DC 5258, although the evidence establishes the Veteran has been diagnosed with a meniscal tear in his right knee, there is no evidence that the tear is dislocated.  Despite his reports of pain and locking, there is no evidence of dislocation.  Thus, the Veteran is not entitled to a rating under DC 5258.

Neither is the Veteran entitled to a rating under DC 5259 for the right knee.  The Board notes that the Veteran underwent two arthroscopic surgeries to his right knee, and has since exhibited symptoms of pain and stiffness as a result of his surgeries.  The Veteran already is in receipt of compensation pursuant to DC 5010-5260 which precludes him establishing an additional rating under DC 5259.  The Veteran's initial rating under DC 5010 is predicated on the painful motion and functional loss that he exhibited due to his right knee symptomatology.  His subsequent ratings under DCs 5260, 5261 and 5257 contemplate all of his right knee symptoms.  To provide him with an additional 10 percent rating under DC 5259 for the residuals his arthroscopic surgery would constitute impermissible pyramiding by compensating him twice for the same symptoms.  See 38 C.F.R. § 4.14.  As such, the Board finds that the Veteran is not entitled to an additional 10 percent rating under DC 5259.

As indicated above, the Veteran already is in receipt of separate ratings for limitation of extension and instability of the right knee.  Further, as the JMR indicated, the Veteran abandoned his appeal concerning entitlement to higher ratings for limitation of extension and instability.  

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263.  These DCs concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5262-63.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

The Board notes the Veteran has submitted copies of other Board decisions concerning the assignments of increased ratings for knee disabilities.  Rating decisions and Board decisions for Veterans are not binding in adjudicating claims for other Veterans.  See 38 C.F.R. § 20.1303 (prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of the appellate procedures and substantive law).  Therefore, while the Board has considered the evidence the Veteran presented, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case were the determining factor.

VA must refer a claim for consideration of an extraschedular rating where a Veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the Veteran's right knee disability does not warrant referral for an extraschedular rating on the record before it.  The schedular rating criteria concerning the knee reasonably contemplates all of his right knee symptoms, including limitation of motion, instability, pain, stiffness, weakness, locking, fatigability and lack of endurance which impairs his ability to stand or walk for prolonged periods of time.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, he has not argued that the severity and symptomatology of his right knee disability are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication in the record that his right knee symptomatology, together with his other service-connected disabilities, is not contemplated by the schedular criteria.  Significantly, neither the Veteran nor his representative has argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected left knee disability.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  The claims file reflects that the only statements regarding an inability to work were made in connection with the Veteran's previous claim concerning the extension of a convalescence period as a result of his right knee disability.  As this claim was one that the Veteran's representative indicated he was abandoning, it need not be further considered.  Significantly, there is no other evidence in the claims file to indicate the right knee disability impacts his ability to obtain and maintain substantially gainful employment.  As such, the Board finds that the issue of TDIU has not been reasonable raised by the record and thus is not within the scope of the appeal.  

Earlier Effective Date Claim

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

In a rating decision dated in April 1993, the RO denied service connection for a bilateral knee condition.  After being provided notice of the adverse decision and his appellate rights in April 1993, the Veteran did not enter a notice of disagreement within one year.  As the Veteran did not timely appeal this determination, and no additional evidence was of record regarding this matter within a year after the decision, such rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran next submitted claims for service connection for a right knee disability on December 31, 2003, and April 7, 2004.  An application that had been denied previously could not preserve an effective date for a later grant of benefits based on a new application.  See Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").

In a September 2004 rating decision, the RO granted service connection for right knee arthritis and assigned a 10 percent rating, effective, April 7, 2004, the date the claim was received by the RO.  

In May 2014, the RO issued a rating decision finding CUE in the September 2004 rating decision, and granted the Veteran an effective date of December 31, 2003.  

The Board finds that the correct date for the grant of service connection for his right knee arthritis is December 31, 2003, the date the Veteran's application to reopen his claim was first received by VA following the RO's final April 1993 denial.  See 38 C.F.R. § 3.400(q)(1)(ii); (r).  The preponderance of the evidence is against the claim; and there is no doubt to be resolved.  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The Veteran did not point out any request earlier than December 31, 2003, for service connection for a right knee disability subsequent to the denied April 1993 claim.  He maintains instead that there was CUE in the initial April 1993 rating action.  Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency...shall be final and binding....based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. 

Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The Court has elaborated that CUE is a very specific and rare kind of error of fact or law that compels the conclusion, without doubt, that but for the error, the result would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Final decisions are accorded a presumption of validity, and to simply claim CUE on the basis that a previous adjudication had improperly weighed and evaluated evidence can never rise to the stringent definition of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314 ).  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Id. 

Additionally, the Court held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a breach of a duty to assist cannot constitute CUE and that even a "grave procedural error" does not render a decision of VA non-final.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 

As for the pertinent laws and regulations governing service connection in effect at the time of the April 1993 rating decision, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by service.  Service connection could also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.304(d). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In its April 1993 decision, the RO concluded that the Veteran had only subjective complaints of right knee pain in service without any objective evidence of an underlying condition which would warrant service connection.  In arriving at this conclusion, the RO noted it had reviewed the Veteran's military medical records, although it only cited to the last one, in January 1993, and indicated that was the only relevant entry.  In any event, it was noted that Veteran had recurrent retropatellar pain over the past year, but at the time of the January 1993 evaluation, there was no palpable abnormality or effusion, range of motion was full, the knee ligaments were stable, and there was no crepitus.  There was positive patellar apprehension, and the diagnosis expressed was retropatellar pain syndrome. 

As it happens, his STRs also note a complaint of pain behind and on the bottom of the right knee in January 1992, and again in March 1992.  In January 1992, full knee range of motion was noted, and there was no pain with palpation and no swelling.  Questionable overuse syndrome was diagnosed.  In March 1992, there was noted to be a complaint of right knee pain for 4 months.  No trauma or swollen joints were documented.  The diagnosis was patellofemoral syndrome.  

Clearly, the RO noted only one instance of treatment in service regarding complaints of right knee pain, yet there were actually three instances in the Veteran's STRs.  The Board finds that, had it not been made, this oversight would not have manifestly changed the outcome.  In this respect, while the March 1992 record provided a specific diagnosis, patellofemoral syndrome, the January 1993 record was the most recent, and it showed the Veteran's right knee range of motion was good, no trauma or swelling was found, and the ligaments were stable.  The diagnosis in January 1993 was simply a pain syndrome and the 2 earlier entries relate to the Veteran's complaints of knee pain.  The Board notes in this regard that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Moreover, even placing the January 1993 record in the context of the other records of right knee complaints does not compel the conclusion the Veteran had a right knee disability for which service connection could be established.  To reach that conclusion would require a weighing of the evidence (namely, the finding that a March 1992 record provided a diagnosis that the January 1993 record did not provide) upon which service connection could have been established.  Since the January 1993 record did not include a diagnosis and instead referred again to only pain (which is also the only symptom noted in the March 1992 record), service connection would not have been established based on the March 1992 record.  This is not grounds for finding CUE in a prior decision.   

The Board concludes that it is not established that the correct facts, as they were known at the time of unappealed rating decision in April 1993, were not before VA or that VA incorrectly applied the statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  As such, the claim of CUE in the April 1993 rating decision to establish an earlier effective date for service connection for right knee disability is denied.


ORDER

Entitlement to an initial rating greater than 10 percent from April 7, 2004, to October 31, 2005, and greater than 20 percent from February 1, 2006, for right knee arthritis is denied

Entitlement to an earlier effective date than December 31, 2003, for the grant of service connection for right knee arthritis, to include on the basis of CUE in an April 12, 1993, rating decision, is denied.


REMAND

A remand is necessary because the Board's April 2014 remand directives were not substantially complied with by the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008).  Specifically, the AOJ was directed to allow the Veteran to identify any outstanding VA and private treatment records pertaining to the remanded claims and then take appropriate measures to request copies of these records.  The AOJ also was directed to schedule the Veteran for VA examinations concerning his claims for an increased rating for pseudofolliculitis barbae and service connection for a low back disability.  

Concerning the Veteran's claim for callouses of the bilateral feet, additional development is required.  The Veteran was provided a VA examination in March 2011 concerning pes planus.  At that time, the VA examiner noted in-service treatment for callouses in November 1990 and the Veteran's statements that he suffers from recurrent callouses.  The March 2011 VA examiner provided an opinion only with respect to the issue of aggravation and did not address whether the Veteran currently has callouses of the bilateral feet attributable to active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.   Given the deficiencies in the March 2011 VA examination, and given the length of time which has elapsed since this examination, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his callouses of the bilateral feet.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for pseudofolliculitis barbae (PFB), a low back disability, and/or for calluses of the bilateral feet since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected pseudofolliculitis barbae.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should identify the area affected by pseudofolliculitis barbae and the presence of any scarring, to include notation of the area affected in terms of square inches or centimeters and the presence of tenderness, deep scarring, and/or unstable scarring.  The examiner should determine the extent that the Veteran might be subject to disfigurement, including whether the Veteran displays visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or any characteristics of disfigurement.  The examiner should note any characteristics of disfigurement caused by the Veteran's pseudofolliculitis barbae.  These characteristics are: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scars elevated or depressed on palpation; (4) scars adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.
 
3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability, if diagnosed, was caused or aggravated (permanently worsened) by active service.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected bilateral knee disabilities, to include any gait disturbance, caused or aggravated (permanently worsened) his low back disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his calluses of the bilateral feet.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's callouses on his bilateral feet, if diagnosed, are related to active service or any incident of service.  Please provide a separate etiological opinion for each of the Veteran's feet, if possible.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

6.  Review the completed examination reports and determine if they are in substantial compliance with this remand.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


